Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner's Statement of Reasons for Allowance

Applicant has amended the claims over the prior art to include language that wherein the different versions of the at least one of the plurality of process elements exist simultaneously.  Many prior art references include elements that have different versions of programs running simultaneously such as Dryfoos et al. (US Patent No. 6,598,180).  Dryfoos teaches in column 4, lines 5 – 12: “As used herein, concurrently refers to at least some portion of one program running simultaneously with at least some portion of another program. Further, in one example, one or more of the programs executing within the production environment may have a plurality of versions associated therewith. For example, Program 3 may have a base version (BV) and a first version (Vl) associated therewith. One or more of the versions may be running concurrently.” Even though Dryfoos teaches a production environment, this does not relate to a process plant or a manufacturing environment. Dryfoos and other prior art do not teach assigning the plurality of process elements includes assigning at least one different process element to at least one of said version control system, said build time environment, said run time environment and said reporting time period to create different versions of at least one of the plurality of process elements, wherein the different versions of the at least one of the plurality of process elements exist simultaneously…”  No prior art could be found that teaches the elements independently or to be added to the prior art reference of Jundt.   Applicant’s arguments filed on 6/8/2022 are fully considered and are persuasive. The rejections of independent claims 1 and 9, and subsequent dependent claims are withdrawn. 
It is for these reasons that the applicant’s invention is novel and non-obvious over the prior art of record and stated herein.  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116